NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


HECTOR ALEXIS MELENDEZ,                      )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2426
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 1, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Howard L. Dimming, II, Public Defender,
and Lisa Lott, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KHOUZAM, and LUCAS, JJ., Concur.